DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitations “a vehicle”, “the second motor is replaceable by the first motor” and “the second inverter is replaceable by the first inverter” render the claim indefinite.  
First, it is unclear whether “a vehicle” is part of the claimed “modular drive system”.
Second, “replaceable” is broadly interpreted as removing and providing a substitute for a component; thus, the recited limitations “the second motor is replaceable by the first motor” and “the second inverter is replaceable by the first inverter” are broadly interpreted as removing the first motor and the first inverter and replace them with the second motor and the second inverter, respectively.  However, this interpretation renders the claim indefinite because it is unclear what is actually required in the modular drive system. Is the vehicle part of the system?  Is the first motor still part of the system after being replaced by the second motor.  Appropriate correction is required.
Regarding claim 16, limitation recited in the claim mirror to limitation recited in claim 7; thus, the recited limitations are indefinite in view of the foregoing reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 7 and 16, the recited limitations “the second motor is replaceable by the first motor” and “the second inverter is replaceable by the first inverter” fail to further limit the subject matter of the claim upon which it depends because replacing the first motor and the first inverter with the second motor and the second inverter, respectively, require removing the first motor and the first inverter from the system (in view of the scope of the claimed limitations in claims 1, 7, 10 and 16).  Instead of further limiting a claim, removing a limitation broadened the scope of the claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0161940 A1) in view of Blackman et al. (US 2019/0128207 A1).
Regarding claims 1, 10 and 17, Takeda discloses a method and a modular drive system comprising: 
a first motor configured to generate a first peak torque (e.g. Figs. 18A-18B: peak torque of M1 and M2 are shown in the Figures when motor rotation speed are close to zero) over a first torque bandwidth, and has a first stator, a first rotor, and a first winding on the first stator, wherein the first winding (e.g. [0137, 0138, 0154, 0158]: first motor 603 has torque bandwidth different from second motor 604, stator, rotor and stator winding) has a first number of turns, a first conductor area and a first insulation suitable for a first peak voltage of the first motor (stator inherently discloses number of turns for the stator windings, conductor area for the stator winding and insulation of the stator winding suitable for peak voltage that could be generated by the motor); and 
a second motor configured to generate the first torque over a second torque bandwidth (e.g. [0154] & Fig. 18B: first motor and second motor have different torque bandwidth), and a second winding has a second insulation suitable for a second peak voltage of the second motor (e.g. [0154]: since the first motor and the second motor are different, they would have different peak voltages corresponding to their own specification), wherein and the second torque bandwidth of the second motor is wider than the first torque bandwidth of the first motor,
the first torque bandwidth is in units of rotational speed, and the second torque bandwidth is in the units of rotational speed (e.g. Figs. 18A-18B).
Takeda fails to explicitly disclose how the second stator, the second rotor, the number of turns of the second winding, and the conductor area of the second winding are the same or different from the first motor, and the second peak voltage of the second motor is greater than the first peak voltage of the first motor.
Blackman teaches a motor within a vehicle could be replaced with motor with different configurations, such as different configurations of magnets or windings (e.g. [0028]).  In addition, different combination or configuration of windings could result in different peak voltages being generated by the motor.
First, the recited limitations in the claims do not recite any limitation that require operation and process that involves the use of the first motor and/or the second motor simultaneously or relative to each other.  The claims only require a system comprises the recited first motor and the recited second motor and no limitations in the claims are related to how the configurations of the second motor are critical to the claimed invention.  As best understood by the examiner, the novelty of the claimed invention is the capability of replacing a first motor and a first inverter with a second motor and a second inverter, respectively; not the configurations of the first motor and the second motor.  Thus, the configurations of the motors are not critical.  
Second, it is clear that the configuration of the recited the first motor and the second motor are known in the art as evidently proved by the invention of Blackman (i.e. motors with different configurations), and the disclosure of the instant application does not disclose the configurations of the first motor and the second motor were invented by applicant.
Therefore, in view of invention of Blackman that teaches different motors with different configurations could be used in a vehicle system, it would have been an obvious matter of design choice to implement a motor with different peak voltages, desirable number of turns, conductor area and insulation for the stator windings, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 2, 11 and 18, Takeda discloses a first inverter configured to provide a first electrical power to the first motor at the first peak voltage, and has a first housing volume and a capacitor volume; and a second inverter configured to provide a second electrical power to the second motor at the second peak voltage (e.g. Fig. 17).
Takeda fails to explicitly discloses how the second inverter has the same or different housing volume and capacitor volume.  
Blackman teaches a motor within a vehicle could be replaced with motor with different configurations, such as different configurations of magnets or windings (e.g. [0028]).  In addition, different combination or configuration of windings could result in different peak voltages being generated by the motor.  Different configurations of the motor require different housing volume.
However, it would have been an obvious matter of design choice to implement an inverter with any desirable housing volume and capacitor volume, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 3-6, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0161940 A1) in view of Blackman et al. (US 2019/0128207 A1) as applied to claims 1, 10 and 17 above, and further in view of Nashiki (US 2019/0296594 A1).
Regarding claims 3, 12 and 19, Takeda fails disclose, but Nashiki teaches a first controller coupled to the first inverter and configured to command a field weakening while the first motor is rotating above a first corner speed (e.g. Fig. 3 & [0045, 0046]: field weakening control occurs when speed is higher than N1, for example); and a second controller coupled to the second inverter and configured to command the field weakening while the second motor is rotating above a second corner speed, wherein the second corner speed is faster than the first corner speed (well known in the art that field weakening control is performed when bemf is higher than the system voltage, since Takeda discloses the first motor and the second have different torque range, the rotation speed that triggers field weakening would be different).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Takeda with the teachings of Nashiki to implement field weakening controls in the motor system of Takeda so as to prevent damage of the system when the bemf generated due to the rotation speed of the motor is too high.  
Regarding claims 4-5 and 13-14, Nashiki teaches the first controller is configured to operate the first motor in a first mode, wherein the first mode reduces a first allowable peak torque while the first motor is rotating faster than the first corner speed (e.g. Fig. 3 & [0045, 0046]: field weakening control occurs when speed is higher than N1, for example), and Okamura teaches the second controller is configured to operate the second motor alternatively in the first mode and in a second mode, and the second mode reduces a second allowable peak torque while the second motor is rotating faster than the second corner speed (e.g. Fig. 3: field weakening is performed in region 31, and allowable peak torque at N2 is smaller than at N1).  
Regarding claims 6 and 15, Nashiki teaches the second controller is further configured to operate the second motor in an intermediate mode while the second motor is rotating faster than the first corner speed, wherein the intermediate mode includes an intermediate corner speed between the first corner speed and the second corner speed (e.g. Fig. 3: allowable torque is gradually decreased in between N1 and N2; thus, a plurality of intermediate corner speeds is disclosed).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0161940 A1) in view of Blackman et al. (US 2019/0128207 A1) as applied to claim 2 above, and further in view of Saha et al. (US 2009/0115362 A1).
Regarding claim 8, Takeda fails to disclose, but Saha teaches the first inverter operates at a first pulse width modulation frequency, the second inverter operates at a second pulse width modulation frequency, and the second pulse width modulation frequency is greater than the first pulse width modulation frequency (e.g. [0011]: PWM frequency of an inverter is set according to target torque and speed range of the motor).
Since Takeda discloses the first motor and the second motor have different torque range and speed range, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have implement the first inverter and the second inverter with different PWM frequencies so as to minimize noise generated by the motors based on their corresponding target torque range and speed range.
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0161940 A1) in view of Blackman et al. (US 2019/0128207 A1) as applied to claims 1 and 17 above, and further in view of Britch (US 8,108,191 B1).
Regarding claims 9 and 20, Takeda fails to disclose, but Britch teaches a single-speed gear box coupled to the first motor; and a multiple-speed gear box coupled to the second motor (col 4 lines 21-27: motor system could have a combination of single geared and multiple-geared motors).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Takeda with the teachings of Britch to implement the first motor and the second in any combination as taught by Britch, since it is merely simple substitutions of one known element with another (one type of known motor with another) according to KSR, and the modification would have yielded only predictable result to one skilled in the art before the effective filing date of the claimed invention.
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claims 1, 10 and 17 that Takeda is silent regarding the configurations of the second motor, Blackman is further cited to support the obvious statement previously presented regarding the configurations of the second motor is merely result variables.
First of all, Takeda at least in Figs. 18A-18B and [0154] discloses the first motor and the second motor, and the first motor and the second motor are different from each other in characteristic (i.e. implies the configurations of the first motor and the second motor are different).
Second, no limitations in the claims are related to how the configurations of the second motor are critical to the claimed invention, and it is clear that the novelty of the claimed invention is the capability of replacing a first motor and a first inverter with a second motor and a second inverter, respectively; not the configurations of the first motor and the second motor.  In addition, without any limitations regarding how the first motor and the second motor are functionally related to each other.  The claims are broadly interpreted as a first motor and a second motor with different configurations.  The configurations and/or parameters of the first motor and the second motor are result effective variables based on design choice. 
Third, although obvious and known in the examiner’s opinion, applicant challenged examiners assertion of obvious design choice is a conclusory statement.  Therefore, Blackman is further cited to provide support for the assertion of obvious design choice statement.  Blackman teaches a motor within a vehicle could be replaced with motor with different configurations, such as different configurations of magnets or windings (e.g. [0028]).  In addition, different combination or configuration of windings could result in different peak voltages being generated by the motor.  Thus, the configurations of the second motor are shown to be result effective variables in Blackman.
Therefore, replacing a motor within a vehicle system another motor with different configurations from the motor would have been obvious to one skilled in the art since discovering an optimum value of a result effective variable (in this case the result effective variable would be parameters of a motor, e.g. numbers of winding and/or turn, conductor area, insulation and/or peak voltages) involves only routine skill in the art.
In response to applicant’s argument with respect to claim 2, the examiner disagrees with the argument with similar reasons as explained above with regard to claim 1.  Blackman teaches a motor within a vehicle could be replaced with motor with different configurations; thus, the housing volume and/or capacitor volume are merely result effective variable based on design choice.
In addition, claims 3-6, 8-9, 11-15 and 18-20 are either directly or indirectly depend from claims 1, 10 and/or 17; thus, these claims are unpatentable at least in view of the foregoing reasons and rejections set forth in the Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846